453 F.2d 1378
UNITED STATES of America, Plaintiff-Appellee,v.William Philip MORICO, Defendant-Appellant.
No. 572, Docket 33254.
United States Court of Appeals,Second Circuit.
Jan. 27, 1972.

Catherine G. Roraback, New Haven, Conn., for defendant-appellant.
Jon O. Neuman, U. S. Atty. for District of Connecticut, Hartford, Conn., J. Daniel Sagarin and Richard P. Crane, Jr., Asst. U. S. Attys., New Haven, Conn., of counsel), for plaintiff-appellee.
Before MOORE, SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
The judgment of this court, dated July 31, 1969, 415 F.2d 138, has been vacated by the Supreme Court of the United States and the action remanded to this court for further consideration in light of Welsh v. United States, 398 U.S. 333, 90 S. Ct. 1792, 26 L. Ed. 2d 308, decided June 15, 1970.  Upon such consideration, the judgment of the United States District Court for the District of Connecticut is reversed and the indictment dismissed.